IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CLARENCE S. HARRISON JR. )
Plaintiff, ) C.A. NO. K17C-08-038 NEP
V. ) In and For Kent County
)
CITY OR TOWN OF SMYRNA )
and OFFICER K. FOX, )
Defendants. )
ORDER

Submitted: November 15, 2017
Decided: November 16, 2017

Before the Court is Ofi`icer K. Fox’s and the Town of Smyrna’s (hereinafter
“Defendants” collectively) motion to dismiss the complaint of Mr. Clarence
Harrison. The Court heard oral argument on the motion on November 15, 2()17.l

Defendants argue that Mr. Harrison’s complaint must be dismissed because it
fails to state a claim on Which relief may be granted, and because Defendants are
immune from suit pursuant to the Delaware Tort Claims Act.2 Mr. Harrison’s
amended complaint reads, in full, as folloWs:

Illegal stop. Groping my persons. Illegal search of my vehicle. Theft by
deception. Proiiling discrimnatory [sic] actions. In clear violation of
1977 human rights act. Threatening to do physial [sic] harm.
Continuing to call me a terrorist. The Plaintiff Will be seeking punitive
and pensatory [sic] damages. Also property damage Rachel Ruysch In
Full Bloom (Dutch 1664 - 1750) my painting valued at 1.5 million.

 

1 Plaintiff had previously requested oral argument on Defendants’ motion. The Court notes that
the parties’ statements at the oral argument did not add significantly to their positions as set forth
in their written submissions.

2101)¢1.€.§4011.

Clarence $. Harrison, Jr. v. City or Town of $myrna, Et al
K17C-08-038
November 16, 2017

Upon review of a motion to dismiss, all well-pleaded allegations in the
complaint are accepted as true.3 HoWever, the Court will not “accept conclusory

974 ca

allegations unsupported by specific facts. [A]t a minimum, the pleading must be
adequate so the Court may conduct a meaningful consideration of the merits of [the
plaintiffs] claims.”5 A complaint that is “merely a recitation of conclusory charges
totally lacking in specificity . . . [is] properly dismissed under Superior Court Civil
Rule 12(b)(6).”6 Cognizant of the difficulties faced by pro se Plaintiffs, this Court
holds a pro se Plaintiffs complaint to a less demanding standard of
review.7 HoWever, “there is no different set of rules for pro se plaintiffs,”8 and the
Court’s leniency cannot go so far as to affect the substantive rights of the parties.9
Here, upon review of the complaint, the Court can form no idea of what Mr.
Harrison alleges to have happened, where or when it occurred, or who was involved
other than the plaintiff. The complaint lacks any specificity whatsoever and contains
only vague, conclusory allegations, and a puzzling assertion of $1.5 million dollars
of damage to a painting by a prominent Dutch Golden Age painter, Rachel Ruysch.
A similar case was decided by this Court in Johnson v. Taylor.10 In Johnson,
the complaint consisted of a one-half page list of various vague and conclusory

57 €¢

phrases such as “[h]arassment, prejudice, bias, and personalizing, [a]rbitrarily

 

3 Spence v. Funk, 396 A.2d 967, 968 (Del. 1978); Del. Super. Ct. Civ. R. 12(b)(6).

4 Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011)

5 Alston v. Dipasquale, 2002 WL 77116, at *2 (Del. Super. Jan. 4, 2002) (dismissing a pro se
plaintiffs complaint for failure to state a claim).

6 Browne v. Robb, 583 A.2d 949, 953 (Del. 1990). See also Tsipouras v. Szambelak, 2012 WL
1414096 at *2 (Del. Super. Apr. 5, 2012) (dismissing a pro Se complaint where complaint
consisted of “a laundry list of conclusory allegations amounting to, so far as the Court can tell,
nothing.”).

7 Anderson v. Tingle, 2011 WL 3654531 at *2 (Del. Super. Aug. 15, 2011)

8 Draper v. Med. Ctr. of Del., 767 A.2d 796, 799 (Del. 2001).

9 Ana'erson, 2011 WL 3654531 at *2.

10 2007 WL 2083634 (Del. Super. July 19, 2007).

2

Clarence S. Harrison, Jr. v. City or Town of Smyrna, Et al
K17C-08-038
November 16, 2017

treated unfairly,” and “[l]oss of personal property.” The Court found that the
complaint contained “absolutely no substance for the Court to conduct any . . .
‘meaningful consideration.”’11 The Johnson court concluded that in light of the
complaint’s serious deficiencies, dismissal was merited.12

The complaint here similarly contains insufficient information to permit
analysis by this Court. Therefore, dismissal is appropriate. Mr. Harrison is free to
refile and provide allegations of specific conduct by particular persons and how this
entitles him to relief.

While Defendants’ motion to dismiss also raises the defense of sovereign
immunity, the Court need not, and indeed cannot, address the issue. Absent adequate
factual allegations, it is impossible to determine whether such a defense would be

applicable to this case.

WHEREFORE, the motion to dismiss is GRANTED, and Mr. Harrison’s complaint

is dismissed without prejudice.

IT IS SO ORDERED.

/s/ Noel Eason Primos
JUDGE

NEP/sz

Via File & ServeXpress and U.S. Mail
oc: Prothonotary

cc: Clarence S. Harrison, Jr.

 

111d. at *i.
1214